FILED BY CLERK
                            IN THE COURT OF APPEALS                    SEP 12 2013
                                STATE OF ARIZONA
                                                                        COURT OF APPEALS
                                  DIVISION TWO                            DIVISION TWO




FIRST CREDIT UNION, an Arizona           )           2 CA-CV 2013-0005
corporation,                             )           DEPARTMENT A
                                         )
                     Plaintiff/Appellee, )           OPINION
                                         )
                 v.                      )
                                         )
CRAIG R. COURTNEY and JANINE C.          )
COURTNEY, a married couple,              )
                                         )
                 Defendants/Appellants. )
                                         )


           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                                Cause No. C20111505

                            Honorable Ted B. Borek, Judge
                            Honorable Jan E. Kearney, Judge

                                     AFFIRMED


Lewis and Roca LLP
 By D. Douglas Metcalf and Jeffrey L. Sklar                                     Tucson
                                                       Attorneys for Plaintiff/Appellee

Stubbs & Schubart, P.C.
 By G. Lawrence Schubart                                                     Tucson
                                                  Attorneys for Defendants/Appellants


H O W A R D, Chief Judge.
¶1            Appellants Craig and Janine Courtney (“the Courtneys”) appeal from the

trial court’s grant of partial summary judgment and from its entry of a deficiency

judgment against them. On appeal, they argue the court erred by not dismissing First

Credit Union’s (“First Credit”) complaint as premature, by not finding that an anti-

deficiency statute barred a deficiency judgment, and by entering a deficiency judgment

against them when the underlying indebtedness had been extinguished. Because we find

no error, we affirm.

                            Factual and Procedural History

¶2            The parties largely agree on the underlying facts but dispute their legal

effect.   In December 2006, Orange Grove I, L.L.C. (“Borrower”) entered into a

construction loan agreement with First Credit for the principal amount of $3.56 million.

Borrower executed a promissory note and a deed of trust in First Credit’s favor, secured

by real property in northwest Tucson known as the Appian Estates at Casas Adobes

(“Appian Estates”). First Credit also required the Courtneys to sign a “Commercial

Guaranty” that made them personally liable for the “Indebtedness.” The Commercial

Guaranty contained numerous waivers of legal defenses to its enforcement.

¶3            In May 2009, Borrower and First Credit executed a “Change in Terms

Agreement” that provided additional security for the loan, stipulated to a lower principal

amount due, and granted an extension of time for payment of the loan. The Courtneys

also signed the agreement. The new security consisted of a residential home on less than

2.5 acres of land, also in northwest Tucson, which the parties refer to as the “Citrine

Property.” The Citrine Property was subject to preexisting liens totaling about $52,000.


                                            2
¶4            Borrower subsequently defaulted on the construction loan. First Credit

then requested a trustee’s sale of the Appian Estates property. At the sale held on

February 16, 2011, First Credit acquired the Appian Estates property for a credit bid of

$2.4 million. Nine days later, on February 25, 2011, First Credit sued the Courtneys,

based on the Commercial Guaranty, for a deficiency judgment on the loan. It chose to

forgo suing Borrower or requesting a sale of the Citrine Property.

¶5            The trial court granted partial summary judgment to First Credit on the

issue of liability and proceeded to trial on the fair market value of the Appian Estates

property and the amount of any deficiency. At trial, the Courtneys raised additional

defenses to liability based on A.R.S. § 33-814. First Credit responded, contending the

Courtneys had misinterpreted the statute and had, in any event, waived defenses based on

§ 33-814.

¶6            After taking the case under advisement, the trial court found that the

waivers in the guaranty precluded the Courtneys’ liability defenses. The court also found

that the fair market value of the property was less than its sale price, and therefore based

the deficiency award on the difference between the sale price and the debt. It entered a

deficiency judgment in favor of First Credit in the amount of $1,355,039.28 plus interest

at the rate of eighteen percent per year, which was the amount agreed upon in the Change

in Terms Agreement. The court also awarded First Credit attorney fees of $95,342.25.

The Courtneys appeal. We have jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1) and

12-2101(A)(1).




                                             3
¶7            We will uphold the trial court if it is legally correct for any reason. Gen.

Elec. Capital Corp. v. Osterkamp, 172 Ariz. 191, 193, 836 P.2d 404, 406 (App. 1992).

Although the trial court decided this case based on the validity of the waivers in the

Guaranty, the parties fully briefed below and here the Courtneys’ proposed interpretation

of § 33-814. We resolve this case by interpreting § 33-814 and the Guaranty without

deciding whether, in general, a guarantor can waive protections afforded under that

statute.1

                                       Prematurity

¶8            The Courtneys initially argue First Credit brought its action for deficiency

prematurely because it did not subject the Citrine Property to a trustee sale. They rely on

§ 33-814(B), which gives the creditor ninety days after the sale of the final piece of trust

property to bring its action. The Courtneys also rely on “general legal principles” that

they claim make First Credit’s action for deficiency premature as merely speculative.

First Credit responds that the waivers contained in the guaranty agreement preclude this

defense and that § 33-814(C) allowed it to sue without foreclosing on the Citrine

Property.

¶9            We review issues of contractual and statutory interpretation de novo. See

Tenet Healthsystem TGH, Inc. v. Silver, 203 Ariz. 217, ¶ 5, 52 P.3d 786, 788 (App.

2002). We interpret statutes to fulfill the intent of the legislature. Zamora v. Reinstein,


       1
        This court has determined that a borrower may not prospectively waive the
protection of the anti-deficiency provisions of this statute, but specifically left open
whether a guarantor could do so. See Parkway Bank & Trust Co. v. Zivkovic, ___ Ariz.
___, ¶¶ 14-17 & n.5, 304 P.3d 1109, 1112-14 & n.5 (App. 2013).

                                             4
185 Ariz. 272, 275, 915 P.2d 1227, 1230 (1996). We look first to the plain language of

the statute because it provides the most reliable measure of a statute’s meaning. See City

of Tucson v. Clear Channel Outdoor, Inc., 218 Ariz. 172, ¶ 6, 181 P.3d 219, 225 (App.

2008). When the statutory language “is clear and unambiguous,” we look no further and

“assum[e] the legislature has said what it means.” Id. To the extent, however, that a

guaranty agreement contains ambiguity, we generally construe it in favor of the

guarantor. Silver, 203 Ariz. 217, ¶ 7, 52 P.3d at 789. As with all contracts, our primary

goal is to give effect to the entire contract. Provident Nat’l Assur. Co. v. Sbrocca, 180
Ariz. 464, 465, 885 P.2d 152, 153 (App. 1994).

¶10           Section 33-814(C) provides as follows: “The obligation of a person who is

not a trustor to pay . . . the balance due on a contract secured by a trust deed may be

enforced, if the person has so agreed, in an action regardless of whether a trustee’s sale is

held.” That statute, therefore, does not require First Credit to foreclose the lien against

the Citrine Property at all.      Thus, § 33-814(B)’s ninety-day provision, which the

Courtneys claim makes this action premature, cannot have been intended by the

legislature to postpone any action until after a non-judicial foreclosure of that property.

Rather, § 33-814(B) is a limitation provision that requires any deficiency action be

brought within ninety days of the trustee’s sale of the last piece of the trust property.2




       2
        Because § 33-814(C) specifically provides that a guarantor can agree that a
deficiency action can commence without a sale of the collateral, we need not resolve
whether a guarantor may generally waive § 33-814’s protections.



                                              5
¶11            Furthermore, the Courtneys have not advanced any reason § 33-814(C)

should not apply when a portion of the collateral has been sold and a portion remains. In

setting its time limitation, § 33-814(B) contemplates that a lender may not, in fact, sell all

of its collateral:

               If a trustee’s sale is a sale . . . pursuant to one of two or more
               trust deeds securing the same obligation, the ninety day time
               limitations of subsection A of this section shall begin on . . .
               the date of the trustee’s sale of the last of the trust property to
               be sold.

Subsection (B) places no limitation on subsection (C) or any of the statute’s other

provisions. The plain language of the statute does not support the Courtneys’ position.

¶12            Additionally, § 33-814(C) specifically allows the guarantor to agree that the

creditor may collect the debt without selling the collateral. This right to waive defenses

is consistent with the common law principles cited by the Courtneys. At common law,

through a set of doctrines known as “suretyship defenses,” a guarantor was protected

against certain unilateral actions by the principal parties to a contract that could change a

guarantor’s rights or obligations. Data Sales Co. v. Diamond Z Mfg., 205 Ariz. 594, ¶ 15,

74 P.3d 268, 272 (App. 2003).3 Those protections included a guarantor’s right to require

the creditor to exhaust all collateral securing the debt obligation before pursuing the

guarantor. See Ft. Lowell-NSS Ltd. P’ship v. Kelly, 166 Ariz. 96, 102, 800 P.2d 962, 968

(1990) (court follows Restatement absent contrary Arizona law); Restatement (Third) of


       3
        Although Arizona law distinguishes between surety and guaranty contracts, see,
e.g., McClellan Mortg. Co. v. Storey, 146 Ariz. 185, 187-88, 704 P.2d 826, 828-29 (App.
1985), Data Sales concluded “suretyship defenses” also apply to guarantors, 205 Ariz.
594, ¶¶ 1, 14-16, 27, 74 P.3d at 269, 272, 274.

                                               6
Suretyship & Guaranty §§ 37(1), 42(2)(b) (1996) (acts by creditor increasing guarantor’s

potential cost of performance reduce guarantor’s liability; release of collateral by creditor

reduces guarantor’s liability). However, the common law is also “well settled that surety

rights can be waived by contract.” Data Sales, 205 Ariz. 594, ¶ 16, 74 P.3d at 272.

Thus, the “nature and extent of a guarantor’s liability depends upon the terms of the

guaranty contract” and “we must give effect to its clear and unambiguous terms.” Silver,

203 Ariz. 217, ¶ 7, 52 P.3d at 788-89.

¶13           In relevant part, the guaranty contract here expressly provides that

“Guarantor waives any right to require [First Credit] . . . to proceed directly against or

exhaust any collateral held by [First Credit] from Borrower . . . [or] to pursue any other

remedy within [First Credit]’s power.”            This contractual provision is clear and

unambiguous and by its plain language waives the Courtneys’ defense. Therefore, under

§ 33-814(C), the Courtneys agreed to allow First Credit to sue without exhausting any

collateral, including the Citrine Property, and the statute explicitly permits First Credit to

do so. And because of the Courtneys’ agreement, applying the common law principles

yields the same result. See Data Sales, 205 Ariz. 594, ¶ 16, 74 P.3d at 272. The

Courtneys’ agreement is valid and binding on them. § 33-814(C); see also Data Sales,

205 Ariz. 594, ¶ 16, 74 P.3d at 272; Silver, 203 Ariz. 217, ¶ 7, 52 P.3d at 788-89.

Accordingly, First Credit’s action is not premature.

¶14           The Courtneys also argue that First Credit’s damages are speculative until

all of the collateral is sold and the action is therefore premature under the general law




                                              7
concerning damages. But First Credit’s damages are easily ascertainable because they

are the amount still due on the note. Therefore, the damages are not speculative.

                                  Anti-Deficiency Statute

¶15           The Courtneys also argue that the anti-deficiency protections of § 33-

814(G) apply. Section 33-814(G) prohibits a deficiency action when certain residential

trust property is sold through a trustee’s sale. First Credit responds that this section does

not apply. We review issues of statutory and contractual interpretation de novo. See

Silver, 203 Ariz. 217, ¶ 5, 52 P.3d at 788.

¶16           Section 33-814(G) provides that

              If trust property of two and one-half acres or less which is
              limited to and utilized for either a single one-family or a
              single two-family dwelling is sold pursuant to the trustee’s
              power of sale, no action may be maintained to recover any
              difference between the amount obtained by sale and the
              amount of the indebtedness and any interest, costs and
              expenses.

Section 33-729(A), A.R.S., prohibits deficiencies from mortgage foreclosures of the same

type of property, but only applies to purchase money mortgages.

¶17           In Baker v. Gardner, our supreme court considered the scope of these

statutes. 160 Ariz. 98, 770 P.2d 766, supp. op., 160 Ariz. 105, 106, 770 P.2d 773, 774

(1989). It stated that “a creditor can elect to [forgo] foreclosure and sue on the note in all

cases except those involving the mortgages and deeds of trust to which the anti-

deficiency statutes apply.” Id. Except in cases involving purchase money loans for

collateral covered by § 33-814, when the creditor has not conducted a trustee’s sale of the

property, the creditor remains free to waive the security, sue directly on the note, and


                                              8
obtain a deficiency judgment. Id. at 107, 770 P.2d at 775; see also Mid Kansas Fed. Sav.

& Loan Ass’n of Wichita v. Dynamic Dev. Corp., 167 Ariz. 122, 129, 804 P.2d 1310,

1317 (1991) (where deficiency statute does not apply, creditor remains free to waive

security and bring debt action on note).

¶18           In this case, the parties agree the Appian Estates property, which was sold

pursuant to trustee’s sale, is a commercial property not within the purview of the anti-

deficiency statute. They further agree the Citrine Property is a residential parcel of less

than 2.5 acres and thus fits the statutory description of § 33-814(G). However, that

subsection, as interpreted by Baker’s supplemental opinion, applies only after the

property has been “‘sold pursuant to the trustee’s power of sale’” or the indebtedness is a

purchase money loan. 160 Ariz. at 106, 770 P.2d at 774, quoting § 33-814(G).4 No one

disputes that First Credit never has foreclosed on the Citrine Property deed of trust

through a trustee’s sale, or that the loan here is not a purchase money loan as to that

property. Therefore, § 33-814(G) did not apply and First Credit remained free to sue

directly on the note. See Baker, supp. op., 160 Ariz. at 107, 770 P.2d at 775; Mid

Kansas, 167 Ariz. at 129, 804 P.2d at 1317.

¶19           The Courtneys nevertheless cite Mid Kansas for the proposition that a

deficiency action “is prohibited after a trustee’s sale on any deed of trust.” 167 Ariz. at

126, 804 P.2d at 1314. But that portion of Mid Kansas, distinguishing between purchase

money deeds of trust and any other deed of trust, simply clarified that the anti-deficiency

       4
       At the time of the Baker decision, the relevant statutory provision was found at
§ 33-814(F). The provision has since been renumbered without any substantive changes.
See 1990 Ariz. Sess. Laws, ch. 341, § 4.

                                              9
statute must apply before it can bar a deficiency action. Id. Because we conclude the

anti-deficiency statute does not apply here, that language does not help the Courtneys.

¶20           The Courtneys further quote language from Baker in which the court stated

the legislature had abolished personal liability for those who grant deeds of trust

encumbering property covered by the anti-deficiency statute. 160 Ariz. at 104, 770 P.2d

at 772.   We acknowledge that some language in Baker and Mid Kansas could be

interpreted in that fashion. For example, the court stated in Mid Kansas that “when the

holder of a non-purchase money deed of trust of the type described in A.R.S. § 33-814(G)

forecloses by non-judicial sale, the statute protects the borrower from a deficiency

judgment. The lender therefore may not waive the security and sue on the note.” 167
Ariz. at 127, 804 P.2d at 1315. But the universal interpretation of these cases is that the

non-purchase money lender who has not pursued a deed of trust sale may waive its

security and sue on the note. See, e.g., Bank One, Arizona, N.A. v. Beauvais, 188 Ariz.
245, 248-49, 934 P.2d 809, 812-13 (App. 1997) (under Baker, “decisive question in

determining the rights of a creditor when a deed of trust is involved is whether the

collateral secures a purchase-money or non-purchase-money obligation” and non-

purchase money lenders may waive security and sue on note); Resolution Trust Corp. v.

Segal, 173 Ariz. 42, 43-46, 839 P.2d 462, 463-66 (App. 1992) (where no deed of trust

sale and no purchase money loan, lender free to waive security and sue on note); Michael

A. Yarnell et al., Ins and Outs of Foreclosures § 8.6 (3d ed. 2010) (Baker “prohibits a

lender from waiving its security and suing on the note, if it holds a purchase money lien




                                            10
on qualifying residential property”). Moreover, this interpretation conforms with the

plain wording of the statutes.

¶21           In the only case that reached an arguably contrary conclusion, Tanque

Verde Anesthesiologists L.T.D. Profit Sharing Plan v. Proffer Group, Inc., 172 Ariz. 311,

314, 836 P.2d 1021, 1024 (App. 1992), this court concluded that the lender’s non-judicial

release and reconveyance of the deed of trust in exchange for payment constituted a

constructive trustee’s sale that would implicate the protections of § 33-814(G). The court

simply stated that “based on the holdings of Baker . . . and Mid Kansas . . . when Tanque

Verde signed the deed of release and reconveyance, it thereby waived its right to seek a

deficiency judgment.” Tanque Verde, 172 Ariz. at 314, 836 P.2d at 1024. However,

Tanque Verde is factually distinguishable.        First Credit has neither released and

reconveyed the Citrine Property deed of trust nor accepted payment in exchange for such

a release and reconveyance. Moreover, it appears the lender’s interest in that case was

largely an assigned interest in a purchase money loan, implicating Baker’s holding,

whereas here, First Credit does not have a purchase money deed of trust connected to the

Citrine Property. Therefore, we will abide by the prevailing interpretation.

                                 Extinguishment of Borrower’s Debt

¶22           The Courtneys lastly argue that First Credit may not recover a deficiency

judgment because the underlying debt, that is, the Indebtedness, has been extinguished by

operation of § 33-814(D). They reason the Guaranty only renders them liable for the

Indebtedness, which is defined as the “Borrower’s Indebtedness to [First Credit].”

Because First Credit did not sue Borrower within ninety days, they conclude it no longer


                                             11
is able to do so under § 33-814(D) and Borrower’s Indebtedness is extinguished. And

because that debt is extinguished, they reason, their debt also has been discharged. First

Credit responds that the Courtneys waived this defense in the guaranty agreement and

that they are again misinterpreting the statute. We review de novo whether the trial court

correctly applied the law in granting summary judgment in favor of First Credit on this

issue. See Silver, 203 Ariz. 217, ¶ 5, 52 P.3d at 788.

¶23           We interpret a contract to fulfill the intention of the parties. Taylor v. State

Farm Mut. Auto Ins. Co., 175 Ariz. 148, 152, 854 P.2d 1134, 1138 (1993). We construe

the contract as a whole and do not render any portion of it meaningless. Provident Nat’l

Assur. Co. v. Sbrocca, 180 Ariz. 464, 465, 885 P.2d 152, 153 (App. 1994). When

interpreting a statute, we look first to the plain language because it provides the most

reliable measure of a statute’s meaning. See City of Tucson v. Clear Channel Outdoor,

Inc., 218 Ariz. 172, ¶ 6, 181 P.3d 219, 225 (App. 2008). When the meaning is plain from

the statutory language, we look no further and assume the legislature meant what it said.

See id.

¶24           The Courtneys’ argument misconstrues the parties’ intent concerning their

liability as evidenced by the Guaranty. The guaranty contract provides that the Courtneys

waived any right to require the lender “to resort for payment or to proceed directly or at

once against any person, including Borrower.” They further waived any suretyship

defense based on “any election of remedies by Lender which destroys or otherwise

adversely affects Guarantor’s subrogation rights . . . including without limitation, any loss

of rights Guarantor may suffer by reason of any law limiting, qualifying, or discharging


                                             12
the Indebtedness” and any defense that would arise “by reason of the cessation of

Borrower’s liability from any cause whatsoever, other than payment in full in legal

tender, of the Indebtedness.” They also waived “any defenses given to guarantors at law

or in equity other than actual payment and performance of the Indebtedness.” The parties

could not have intended that the provision defining Indebtedness required that they be

released from any liability if Borrower’s liability was released because that interpretation

would render all the other provisions concerning a waiver of that right meaningless.

Accordingly, we reject the Courtneys’ interpretation of the Guaranty.

¶25           The Courtneys contend, however, that § 33-814(D) mandates a different

result. They read subsection (D) together with subsection (A) to mean that even if a

creditor maintains an action against a guarantor within the ninety-day window provided

in subsection (A), if they do not also do so against the principal borrower in that time

period, the borrower’s indebtedness is discharged and subsection (D) prohibits the

creditor from recovering a deficiency in any action—including one against a guarantor.

But the plain language of § 33-814(D) does not support the Courtneys’ position.

¶26           Section 33-814(A) provides that “within ninety days after the date of sale of

trust property . . . an action may be maintained to recover a deficiency judgment against

any person . . . liable on the contract . . . including any guarantor of or surety for the

contract.”   Subsection (D) states that “[i]f no action is maintained for a deficiency

judgment within the time period prescribed in subsection[] A . . . the proceeds of the

sale . . . shall be deemed to be in full satisfaction of the obligation and no right to recover

a deficiency in any action shall exist.”


                                              13
¶27           The Courtneys’ broad interpretation is inconsistent with the plain language

of the statute. Subsection (D) is merely a limitation section and is not intended to impose

substantive restrictions on a creditor’s rights. Nowhere does § 33-814 require the creditor

to sue the principal debtor. Instead, subsection (A) provides that a creditor “may” seek

an action against “any person directly, indirectly or contingently liable on the contract . . .

including any guarantor” within ninety days. And subsection (D) says that it applies only

when “no action is maintained for a deficiency judgment” within the ninety-day time

period. Subsection (D) simply does not specify against whom “an action” must be

“maintained” and we see no reason to read such a requirement into the statute. See Clear

Channel Outdoor, 218 Ariz. 172, ¶ 6, 181 P.3d at 225. Additionally, it is well settled that

a guaranty contract may provide greater liability than the principal obligation of the

debtor, and that a guaranty may be enforced even when a lawsuit against the principal

debtor is barred. Sbrocca, 180 Ariz. at 466, 885 P.2d at 154. And in any event, here “an

action” was maintained within the ninety-day period when First Credit sued the

Courtneys. We do not read subsection (D) to abrogate liability for an action properly

brought under subsection (A). Because the Courtneys’ contract interpretation theory fails

and § 33-814(D) does not help them, we reject their argument.

                                       Attorney Fees

¶28           The Courtneys request their attorney fees on appeal, but they were not

successful in this appeal.     We therefore deny their request.       See Orfaly v. Tucson

Symphony Soc’y, 209 Ariz. 260, ¶ 28, 99 P.3d 1030, 1037 (App. 2004). First Credit also

requests its attorney fees and costs on appeal pursuant to Rule 21, Ariz. R. Civ. App. P.,


                                              14
and the Commercial Guaranty or A.R.S. §§ 12-341 and 12-341.01. We award First

Credit its reasonable attorney fees and costs pursuant to the Commercial Guaranty, upon

its compliance with Rule 21.

                                      Conclusion

¶29          For the foregoing reasons, we affirm the judgments of the trial court.


                                            /s/ Joseph W. Howard
                                            JOSEPH W. HOWARD, Chief Judge

CONCURRING:


/s/ Garye L. Vásquez
GARYE L. VÁSQUEZ, Presiding Judge


/s/ Michael Miller
MICHAEL MILLER, Judge




                                           15